Dismissed and Memorandum Opinion filed November 14, 2013.




                                          In The

                        Fourteenth Court of Appeals

                                  NO. 14-13-00804-CR
                                  NO. 14-13-00805-CR

                   CHRISTOPHER MICHAEL DUPUY, Appellant

                                            V.
                          THE STATE OF TEXAS, Appellee

                       On Appeal from the 405th District Court
                               Galveston County, Texas
                   Trial Court Cause Nos. 13CR1366 and 13CR1367

                     MEMORANDUM                     OPINION


      These attempted appeals are both from the denial of a motion to quash an
indictment. Such an order is not appealable prior to conviction. See Apolinar v. State,820
S.W.2d 792, 794 (Tex. Crim. App. 1991); Ahmad v. State, 158 S.W.3d 525 (Tex.App.—
Fort Worth 2004, pet. ref'd). Accordingly, we dismiss the appeals for want of jurisdiction.

                                         PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.
Do Not Publish C Tex. R. App. P. 47.2(b)